 
AMENDMENT AND CONVERSION AGREEMENT
 
SECURED CONVERTIBLE PROMISSORY NOTES
 
This AMENDMENT AND CONVERSION AGREEMENT (this “Agreement”) is entered into as of
September 30, 2011 by and between CNS Response, Inc., a Delaware corporation
(the “Company”) and the undersigned holders (“Undersigned Holders”), as the
holders of secured convertible promissory notes in the aggregate principal
amount set forth opposite each such holder's name below, and of the warrants to
purchase the number of common stock, par value $0.001 per share (the “Common
Stock”), of the Company set forth opposite each such holder’s name below.
 
WHEREAS, the Company issued secured convertible promissory notes (the “Notes”)
and warrants to purchase Common Stock at an exercise price of $0.30 per share
(the “Warrants”)  pursuant to a certain Note and Warrant Purchase Agreement (the
“October Purchase Agreement”), dated as of October 1, 2010, between the Company
and the investors party thereto (such investors, the “Holders”);
 
WHEREAS, the Company and the Holders entered into an agreement to amend and
convert the Notes, dated as of June 3, 2011 (the “Agreement to Convert and
Amend”), in connection with a planned listing of securities of the Company on a
Canadian securities exchange;
 
WHEREAS, the Notes mature between October 1, 2011 and November 11, 2011;
 
WHEREAS, pursuant to Section 4.2(b) of the October Purchase Agreement, the
Company will not, without the prior written consent of holders of at least a
majority of the aggregate principal amount outstanding under all of the Notes
issued pursuant to the October Purchase Agreement (the “Majority Holders”),
borrow, guaranty or otherwise incur indebtedness in excess of $100,000;
 
WHEREAS, pursuant to Section 9 of the Note, the Company will not, without the
prior written consent of the Majority Holders, amend, waive or modify any
provision of the Notes;
 
WHEREAS, the Company issued subordinated unsecured convertible promissory notes
(the “Subordinated Unsecured Notes”) and Warrants pursuant to a certain Note and
Warrant Purchase Agreement (the “January Purchase Agreement”), dated as of
January 20, 2011, between the Company and the investors party thereto (the
“Unsecured Holders”), and wishes to amend such notes to grant the holders
thereof a second position security interest (the “Second Position Security
Interest”) in the Collateral (as defined in the Amended and Restated Security
Agreement, dated as of the date hereof, between the Company and Paul Buck, as
administrative agent for the Secured Parties (as defined therein)(the “Amended
and Restated Security Agreement”)), which shall be subordinated to the security
interest held by the Holders pursuant to the Amended and Restated Security
Agreement, and to make other changes, all in accordance with the terms and
conditions in substantially the form attached as Exhibit A hereto (the
“Unsecured Note Amendment”);

 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, the Company wishes to issue subordinated secured convertible promissory
notes (the “New Notes”) in the aggregate principal amount of $2 million, such
amount subject to increase at the discretion of the Company’s Board of
Directors, and warrants to purchase Common Stock (the “New Warrants”), all
pursuant to a new Note and Warrant Purchase Agreement in substantially the form
attached as Exhibit B hereto (the “New Purchase Agreement”);
 
WHEREAS, the Company furthermore wishes to issue shares of its Common Stock
and/or other securities in a public offering at a per share price to be
determined by the Company (the “Offering Price”), with such offering to yield
gross proceeds to the Company of at least $10 million (such offering raising
gross proceeds of at least $10 million, the “Qualified Offering”);
 
WHEREAS, the Company and the Holders wish to amend the Notes in accordance with
the terms set forth herein;
 
NOW, THEREFORE, subject to and conditioned on the receipt by the Company of
consent to the Unsecured Note Amendment by Unsecured Holders representing at
least a majority of the aggregate principal amount of Subordinated Unsecured
Notes outstanding, the Company and the Undersigned Holders, in consideration for
the mutual promises and covenants herein, agree as follows:
 
1.             The Agreement to Convert and Amend is hereby superseded in its
entirety and the Holders hereby relinquish any rights they may have with respect
to warrants issued or to be issued pursuant to such agreement.
 
2.           Each Undersigned Holder hereby waives the provisions of Section 4.1
(“Registration Rights Agreement”) of the October Purchase Agreement, as they may
apply to the Qualified Offering, and consents to the registration of the
issuance of the securities in the Qualified Offering.
 
3.           a.  Notwithstanding anything to the contrary in the October
Purchase Agreement, the Agreement to Convert and Amend or any Note, each
Undersigned Holder hereby irrevocably
 
(i) agrees and consents to the Unsecured Note Amendment, including, but not
limited to, the grant of the Second Position Security Interest in the Collateral
to the Unsecured Holders pursuant to the Amended and Restated Security Agreement
(the form of which is attached hereto as Exhibit E);
 
(ii) agrees and consents to the consummation of the transaction contemplated by
the New Purchase Agreement and the issuance of the New Notes and New Warrants by
the Company on the terms and conditions set forth in the New Purchase Agreement,
including, but not limited to, the grant of a second position security interest
in the Collateral to the investors in such transaction pursuant to the Amended
and Restated Security Agreement, which second position security interest would
be pari passu with the Second Position Security Interest granted under the
Unsecured Note Amendment;

 
- 2 -

--------------------------------------------------------------------------------

 
 
(iii) agrees and consents to the amendment of its Note(s) as specified in
Exhibit C hereto (the “Amendment”), with such amendment being self-actuating and
effective immediately upon receipt by the Company of consent to the Amendment by
the Majority Holders (i.e., the Amendment will be effective immediately
following receipt by the Company of executed copies of the Amendment and
Conversion Agreement and the Irrevocable Consent to Amend and Irrevocable Notice
to Convert (the form of which is attached hereto as Exhibit C) from the Majority
Holders, without any further action by the Company or any Holder irrespective of
whether the Note(s) to be amended are delivered to the Company); and
 
(iv) agrees to convert such amended Note(s) into shares of Common Stock in
accordance with the terms set forth herein and on Exhibit C hereto (the
“Conversion”).  Such conversion shall be self-actuating in connection with the
consummation of the Qualified Offering, i.e., the Conversion shall be effective
concurrently with the consummation of the Qualified Offering without any further
action by the Company or such Undersigned Holder irrespective of whether the
amended Note(s) being converted are delivered to the Company.  Upon the
effectiveness of the Conversion, the Note(s) being converted pursuant hereto,
and the related security interest pursuant to the Amended and Restated Security
Agreement, shall be deemed canceled and each Undersigned Holder shall be
entitled to receive as the Conversion Amount shares of Common Stock at the
Conversion Price in accordance with the terms of the Note(s) as amended pursuant
hereto and Exhibit C hereto. For the sake of clarity, the parties agree that
such Conversion Price will be adjusted concurrently with the consummation of the
Qualified Offering to the lesser of $0.30 or the Offering Price.  Upon the
effective date of such conversion, any and all obligations of the Company
contained in the October Purchase Agreement relating to the Notes shall cease to
be of any further force or effect.
 

 
b. 
The Company hereby agrees to the amendments and conversions of the Notes
described in (iii) and (iv) above.

 

 
c. 
Each Undersigned Holder represents to the Company as follows:

 
i.           Accredited Investor.  The Undersigned Holder is an “accredited
investor” within the meaning of SEC Rule 501 of Regulation D promulgated under
the Securities Act of 1933, as amended (the “Securities Act”).
 
ii.          Investment for Own Account.  The shares of Common Stock to be
issued upon conversion of the Note(s) in accordance herewith are being, and will
be, acquired for his, her or its own account, for investment and not with a view
to, or for resale in connection with, any distribution or public offering
thereof within the meaning of the Securities Act.
 
iii.         Knowledge and Experience.  The Undersigned Holder has such
knowledge and experience in financial and business matters that (s)he is capable
of evaluating the merits and risks of an investment in the shares of Common
Stock and of making an informed investment decision with respect thereto, has
the ability and capacity to protect his/her interests and can bear the economic
risk of the acceptance of the shares of Common Stock, including a total loss of
his/her investment.
 

 
- 3 -

--------------------------------------------------------------------------------

 
 
iv.         Opportunity to Ask Questions.  The Undersigned Holder has had the
opportunity to ask questions and receive answers from the Company or any
authorized person acting on its behalf concerning the Company and its business
and to obtain any additional information, to the extent possessed by the Company
(or to the extent it could have been acquired by the Company without
unreasonable effort or expense) necessary to verify the accuracy of the
information received by the Undersigned Holder.  In connection therewith, the
Undersigned Holder acknowledges that (s)he has had the opportunity to discuss
the Company’s business, management and financial affairs with the Company’s
management or any authorized person acting on its behalf.
 
v.          Receipt of Information.  The Undersigned Holder has received and
reviewed all the information concerning the Company, the Note(s) and the shares
of Common Stock underlying such Note(s), both written and oral, that the
Undersigned Holder desires.  Without limiting the generality of the foregoing,
the Undersigned Holder has been furnished with or has had the opportunity to
acquire, and to review: all information, both written and oral, that the
Undersigned Holder desires with respect to the Company’s business, management,
financial affairs and prospects.  In determining whether to make this
investment, the Undersigned Holder has relied solely on his/her own knowledge
and understanding of the Company and its business based upon the Undersigned
Holder’s own due diligence investigations and the Company’s filings with the
SEC.
 
d.   Simultaneously with the execution of this Agreement, each Undersigned
Holder is delivering a duly completed and executed Irrevocable Consent to Amend
and Irrevocable Notice to Convert, the form of which is attached hereto as
Exhibit C, to the Company, which shall be irrevocable and which, (i) with
respect to the Amendment, shall be effective immediately upon the receipt by the
Company of consent to the Amendment by the Majority Holders, and (ii) with
respect to the Conversion, shall be effective concurrently with the consummation
of the Qualified Offering, both as specified in Section 3.a. hereof and Exhibit
C hereto.
 
e.   It is understood and agreed that the Company is making available to all
Holders the same opportunity to receive the consideration set forth in Section 5
hereof.
 

 
- 4 -

--------------------------------------------------------------------------------

 
 
4.           a.  Notwithstanding anything to the contrary in the October
Purchase Agreement, the Agreement to Convert and Amend or any Warrant, each of
the Undersigned Holders hereby irrevocably agrees and consents to the amendment
of their Warrant(s), as set forth in Exhibit D hereto, and the Company hereby
agrees and consents to such amendment.  Such amendment shall be self-actuating
and effective immediately upon receipt by the Company of consent to such
amendment by the Majority Holders (i.e., the amendment will be effective
immediately following receipt by the Company of executed copies of the Amendment
and Conversion Agreement and the Irrevocable Consent to Amend Warrants to
Purchase Shares (the form of which is attached hereto as Exhibit D) from the
Majority Holders, without any further action by the Company or any Holder
irrespective of whether the certificates evidencing the Warrants are delivered
to the Company).
 
b.  Simultaneously with the execution of this Agreement, each Undersigned Holder
is delivering to the Company a duly executed Irrevocable Consent to Amend
Warrant to Purchase Shares, the form of which is attached hereto as Exhibit D,
which shall be irrevocable and which shall be effective immediately upon the
receipt by the Company of consent to such amendment by the Majority Holders as
specified herein and in Exhibit D hereto.
 
c.  It is understood and agreed that the Company is making available to all
Holders the same opportunity to receive the consideration set forth in Section 5
hereof.
 
5.           As consideration for the Amendment and Conversion, the Company
shall issue to each Holder a warrant to purchase a number of shares of Common
Stock corresponding to 30% of the number of shares issuable upon conversion of
the principal amount and accrued and unpaid interest through the date of
Conversion of the Note(s) amended and converted by such Holder.  The terms of
such new warrant shall be identical to the terms of the Warrant, as amended to
give effect to the amendments specified herein and in Exhibit D hereto.  Such
new warrant will be issued by the Company and the certificate representing such
new warrant will be delivered to the Holder within ten (10) business days of the
date of Conversion.
 
6.           THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
AND ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, INTERPRETATION AND
PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY, THE INTERNAL LAWS OF THE
STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF
LAW PROVISION OR RULE (WHETHER OF THE STATE OF CALIFORNIA OR ANY OTHER
JURISDICTIONS) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTIONS
OTHER THAN THE STATE OF CALIFORNIA.


7.           This Agreement may only be amended by written agreement of each of
the parties hereto expressly stating that such instrument is intended to modify,
amend or supplement this Agreement.


8.           An Undersigned Holder may only assign this Agreement with the
written consent of the Company.  The Company may freely assign this Agreement
without the consent of any other party.  Any assignment of this Agreement in
violation of this Section is null and void.  This Agreement shall be binding and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

 
- 5 -

--------------------------------------------------------------------------------

 
 
9.           No failure on the part of any party hereto to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy by such party preclude any other or further exercise thereof or
the exercise of any other right, power or remedy. All rights, powers and
remedies under this Agreement are cumulative and are not exclusive of any other
rights, powers and remedies provided by law.


10.         This Agreement (including Exhibits A, B, C and D hereto) contains a
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter thereof and shall constitute the entire
agreement between the parties hereto with respect to the subject matter thereof,
superseding all prior oral or written understandings. There are no unwritten
agreements between the parties hereto.  In the event of a conflict between the
terms of this Agreement, on the one hand, and the terms of the Notes, Warrants,
October Purchase Agreement and/or Agreement to Convert and Amend, on the other
hand, the terms of this Agreement shall prevail and control.


11.         This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. This Agreement will be binding upon the Company and
the Undersigned Holders and their respective successors, assigns, heirs and
personal representatives.
 
[Signature page follows]

 
- 6 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

 
CNS Response, Inc.
               
By:
     
Name:
   
Title:
 



Holders of Secured Convertible Promissory
Notes:
 
Aggregate Principal
Amount:
 
Number of Shares
Underlying Warrants:

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A


[SEE AMENDMENT AND CONVERSION AGREEMENT - SUBORDINATED UNSECURED CONVERTIBLE
PROMISSORY NOTES (WITH EXHIBITS)]
 

 
 

--------------------------------------------------------------------------------

 
 

Exhibit B


[SEE NOTE AND WARRANT PURCHASE AGREEMENT (WITH EXHIBITS)]
 

 
 

--------------------------------------------------------------------------------

 

 
Exhibit C
CNS RESPONSE, INC.
 
Irrevocable Consent to Amend and Irrevocable Notice to Convert
 
Secured Convertible Promissory Note
 
issued pursuant to
 
Note and Warrant Purchase Agreement, dated as of October 1, 2010, between the
Company and the investors signatory thereto
 
CNS Response, Inc., a Delaware corporation (the “Company”) issued to the
undersigned holder (the “Holder”) a convertible promissory note in the aggregate
principal amount of ___________ (the “Note”), pursuant to the agreement
specified above.
 
In accordance with and pursuant to the Amendment and Conversion Agreement (as
defined below), the Holder hereby irrevocably (i) agrees and consents to the
amendment of the Note as specified below and (ii) agrees to convert such amended
Note (including accrued but unpaid interest thereon through the Conversion Date,
as defined below) into shares of the Company’s common stock, $0.001 par value
(the “Common Stock”) as further specified below, with (i) such amendment being
self-actuating and effective immediately upon receipt by the Company of consent
to the amendment by the Majority Holders (as defined in the Note), i.e., such
amendment will be effective immediately following receipt by the Company of
executed copies of the Amendment and Conversion Agreement and this Irrevocable
Consent to Amend and Irrevocable Consent to Convert from the Majority Holders,
without any further action by the Company or any Holder irrespective of whether
the Note(s) to be amended are delivered to the Company and (ii) such conversion
being self-actuating in connection with the consummation of a public offering in
which the Company issues shares of its Common Stock and/or other securities at a
per share price to be determined by the Company (the “Offering Price”) and
yielding gross proceeds to the Company of at least $10 million (the “Qualified
Offering”).


Upon the effective date of such conversion, the Holder shall be entitled to
receive as the Conversion Amount shares of Common Stock at the Conversion Price
in accordance with the terms of Section 6 of the Note, as amended as specified
below.


1.           Amendment of Note.  The Note is amended as follows:
 
a.           The maturity date of the Note is extended to October 1, 2012.
 
b.           Section 1 (“Definitions”) is amended by adding the following
provisions:
 
“(x)           ‘Amendment and Conversion Agreement’ means the agreement,
executed as of September 30, 2011 by the Company and at least the Majority
Holders in connection with a proposed Qualified Offering.”

 
C-1

--------------------------------------------------------------------------------

 
 
“(y)           ‘Qualified Offering’ means the issuance by the Company of shares
of Common Stock and/or other securities in a public offering at a per share
price to be determined by the Company (the “Offering Price”), with such offering
to yield gross proceeds to the Company of at least $10 million.”
 
In addition, all references in the Note to “Security Agreement” shall be deemed
to refer to the Amended and Restated Security Agreement, dated as of September
30, 2011, by and between the Company and Paul Buck, as administrative agent on
behalf of the Secured Parties (as defined therein).
 
b.           Section 6(a)(ii) shall be replaced in its entirety with the
following:
 
“At the time specified in Section 6(c)(iii) hereof, the outstanding and unpaid
Conversion Amount (as defined below) shall be automatically converted into fully
paid and nonassessable shares of Common Stock in accordance with Section
6(c)(iii), at the Conversion Rate (as defined below).  The Company shall not
issue any fraction of a share of Common Stock upon any conversion.  If the
issuance would result in the issuance of a fraction of a share of Common Stock
equal to or in excess of one half of one share, the Company shall round such
fraction of a share of Common Stock up to the nearest whole share.  The Company
shall pay any and all stock transfer, stamp, documentary and similar taxes
(excluding any taxes on the income or gain of the Holder) that may be payable
with respect to the issuance and delivery of shares of Common Stock to the
Holder upon conversion of any Conversion Amount.”
 
c.           The first sentence of Section 6(b) shall be replaced in its
entirety with the following:
 
“Conversion Rate.  The number of shares of Common Stock issuable upon conversion
of any Conversion Amount pursuant to Section 6(a) (the ‘Conversion Rate’) shall
be determined by dividing the Conversion Amount by the Conversion Price.”
 
d.           The definition of “Conversion Price” in Section 6(b) shall be
replaced in its entirety with the following:
 
“’Conversion Price’ means, as of any Conversion Date (as defined below) or other
date of determination, $0.30, subject to adjustment as provided herein; provided
that, in the case of mandatory conversion described in Section 6(c)(iii) hereof,
‘Conversion Price’ shall mean the lesser of $0.30 or the Offering Price.”
 
d.           The following replacement shall be made in the first sentence of
Section 6(c)(ii):
 
“Notwithstanding anything to the contrary set forth herein” is replaced with
“Subject to Section 6(c)(iii) hereof.”
 
e.           A new subsection (iii) shall be added to Section 6(c) containing
the following:

 
C-2

--------------------------------------------------------------------------------

 
 
“(iii)  Mandatory Conversion.  Notwithstanding Sections 6(c)(i) and 6(c)(ii)
hereof, the Conversion Amount shall be automatically converted into shares of
Common Stock concurrently with the consummation of the Qualified Offering (the
date on which such conversion occurs, the ‘Conversion Date’).  On or before 4:00
p.m., New York Time, on the tenth (10th) Business Day following such Conversion
Date (the ‘Share Delivery Date’), the Company shall issue and deliver to the
address as specified in the executed Irrevocable Consent to Amend and
Irrevocable Notice to Convert, a form of which was attached to the Amendment and
Conversion Agreement, a certificate, registered in the name of the Holder or its
designee, for the number of shares of Common Stock to which the Holder shall be
entitled.  The person or persons entitled to receive the shares of Common Stock
issuable upon a conversion of this Note shall be treated for all purposes as the
record holder or holders of such shares of Common Stock on the Conversion Date.”
 
f.           The final clause in Section 18 shall be replaced in its entirety
with the following:
 
“except that such benefits shall expire with respect to the Holders on the date
that holders of a majority of the aggregate principal amount of Notes issued
have converted their Notes in accordance with the terms hereof.”
 
2.           Delivery of Conversion Amount (Qualified Offering).
 
Aggregate Principal Amount (plus accrued and unpaid interest) to be converted:
     
Title of Note:____________________________
 
Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:
 
Issue to:
         

 
 
C-3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered to the
Company this Irrevocable Consent to Amend and Irrevocable Notice to Convert on
the date written below.



 
CONVERTING NOTEHOLDER:
       
Name:
           
By:
     
Name:
   
Title:
       
Date:
   

 
 
C-4

--------------------------------------------------------------------------------

 


Agreed and Accepted:
     
CNS RESPONSE, INC.
     
By:
   
Name:
 
Title:
 


 
C-5

--------------------------------------------------------------------------------

 

Exhibit D


CNS RESPONSE, INC. (the “Company”)


Irrevocable Consent to Amend Warrant to Purchase Shares
issued pursuant to
Note and Warrant Purchase Agreement, dated as of October 1, 2010, between the
Company and the investors signatory thereto
 
CNS Response, Inc., a Delaware corporation (the “Company”) issued to the
undersigned holder (the “Holder”) a warrant to purchase ________________ fully
paid and nonassessable shares of common stock, par value $0.001 per share (the
“Common Stock”), of the Company (the “Warrant”), pursuant to the agreement
specified above.
 
In accordance with and pursuant to the Amendment and Conversion Agreement
executed as of September 30, 2011 by the Company and at least the Majority
Holders in connection with a proposed public offering of the Company’s Common
Stock and/or other securities and yielding gross proceeds to the Company of at
least $10 million, the Holder hereby agrees and consents to amend the Warrant as
specified below, with such amendment to be self-actuating and effective
immediately upon receipt by the Company of consent to such amendment by the
Majority Holders (as defined in the Warrant)(i.e., the amendment will be
effective immediately following receipt by the Company of executed copies of the
Amendment and Conversion Agreement and this Irrevocable Consent to Amend Warrant
to Purchase Shares from the Majority Holders, without any further action by the
Company or any Holder irrespective of whether the certificates evidencing the
Warrants are delivered to the Company).
 
1.           Amendment of Warrant. The Warrant shall be amended as follows:
 
a.           A new sentence shall be added to the end of Section 7(c) of the
Warrant as follows:
 
“Notwithstanding anything to the contrary set forth herein, no adjustments to
the Exercise Price and the number of shares issuable upon exercise of this
Warrant shall be triggered under this Section 7(c) by any issuances of
securities that occur subsequent to the Qualified Offering (as defined below).”
 
b.           A new Section 7(d) is to be added as follows, with the existing
Section 7(d) to be renumbered Section 7(e):
 
“(d)  One-Time Ratchet. If and when the Company issues shares of its Common
Stock and/or other securities in a public offering at a per share price to be
determined by the Company (the “Qualified Offering Price”) and yielding gross
proceeds to the Company of at least $10 million, the Exercise Price, to the
extent it exceeds the Qualified Offering Price, shall be adjusted so that it
shall equal such Qualified Offering Price and the number of shares issuable upon
exercise of this Warrant shall be proportionately increased.  Such adjustment
shall only be made once, after which this Section 7(d) shall cease to be of
further effect.”
 

 
D-1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has duly executed and delivered to the
Company this Irrevocable Consent to Amend on the date written below.



 
WARRANTHOLDER:
       
Name:
         
By:
     
Name:
   
Title:
       
Date:
   

 
 
D-2

--------------------------------------------------------------------------------

 
 
Agreed and Accepted:


CNS RESPONSE, INC.
         
By:
   
Name:
 
Title:
 

 
 
D-3

--------------------------------------------------------------------------------

 

Exhibit E
 
[SEE AMENDED AND RESTATED SECURITY AGREEMENT]
 

 
E-1

--------------------------------------------------------------------------------

 